Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered August 31, 2022 for the patent application 17/036,486.  

 Continued Examination Under 37 C.F.R. §1.114

A request for continued examination ("RCE") under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.

Status of Claims

Claims 1, 3,  6 – 8, 10, 13 – 15, 17, 19 and 20 are pending in the application.
Claims 1, 8 and 15 are currently amended in the application.
Claims 2, 4, 5,  9, 11, 12, 16 and 18 are cancelled in the application without prejudice or disclaimer.

Response to Arguments

Applicant’s arguments filed August 31, 2022 with respect to claims 1, 3,  6 – 8, 10, 13 – 15, 17, 19 and 20 have been fully considered but are moot in view of the new ground(s) of rejections.  

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3,  6 – 8, 10, 13 – 15, 17, 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1, 3,  6 – 8, 10, 13 – 15, 17, 19 and 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8 and computer readable claim 15.  Claim 1 recites the limitations of:

( A ) receiving, at a point of sale (POS) terminal associated with the  parallel transaction system, an electronic transaction request of a payment vehicle, wherein the payment vehicle is at least one of:
a merchant-issued payment card, a contactless payment device, or a digital payment application; 

( B ) determining, utilizing at least the POS terminal, a type of the payment vehicle, the type of the payment vehicle being at least one of an open loop type, a closed loop type, or a parallel type; 

( C ) executing, utilizing a payment terminal connected to the POS terminal and responsive to determining that the type of the payment vehicle is of the parallel type, a parallel transaction, wherein the parallel transaction utilizes a combination of open-loop funds and closed loop funds, wherein the open loop funds correspond to a line of credit associated with a credit card account; and 

( D ) completing, based on the executing and via a payment processing system associated with the parallel transaction system, the electronic transaction request, wherein the completing the electronic transaction request comprises executing, by the parallel transaction system, an open-loop transaction and a closed-loop transaction in a predetermined order, wherein the predetermined order is based on a user preference and wherein the user preference designates a priority to utilize all of the closed-loop funds prior to utilizing any of the open-loop funds.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the parallel transaction system or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) - ( C ) above in Applicant’s specification para [0018], which discloses “To address the above-noted problems, the present disclosure describes systems and methods that execute payment transactions of a parallel payment vehicle that may include the functionality and aspects of both open-loop and closed-loop payment vehicles. For example, a processing system including a parallel payment system, a transaction system, and a tokenization system of the present disclosure
may execute payment transactions of a parallel payment vehicle. The parallel payment system may detinning whether a payment vehicle of a customer received at a
merchant's point of sales (POS) terminal or a merchant's e-commerce website on a browser is a parallel payment vehicle. In one embodiment, the merchant's POS terminal
may also be configured to determine whether the payment vehicle received is a parallel payment vehicle. Upon determining the payment vehicle is a parallel payment vehicle,
the processing system may execute the payment transaction associated with the parallel payment vehicle based on an open-loop or a closed-loop payment transaction process. The payment transaction may be executed by the processing system based on the customer's preferences for utilizing an open-loop payment account or a closed-loop payment account associated with the parallel payment vehicle.”.

Also, claim 1, limitation ( A ) and ( D ) above in Applicant’s specification para [0048], which discloses “At step 602, a parallel transaction system (e.g., the processing system 130 including the parallel payment system 135, transaction system 140, and the tokenization system 150 thereof) may receive an electronic transaction request of a payment vehicle (e.g., the payment vehicle 106). In one embodiment, the payment vehicle may comprise at least one of open-loop funds or closed-loop funds. At step 604, the parallel transaction system may determine a type of the payment vehicle, the type of the payment vehicle being at least one of an open-loop type, a closed-loop type, or a parallel type. In one embodiment, when the type of the payment vehicle is a parallel type, the parallel transaction system may determine an available amount of open-loop funds and an available amount of closed-loop funds associated with the payment vehicle.“.  

Also, claim 1, limitation ( A ) - ( C ) above in Applicant’s specification para [0025], which discloses “Still referring to FIG. 1, in one embodiment, the POS terminal 110 may be configured to detect whether the payment vehicle 106 is an open-loop payment vehicle, a closed-loop payment vehicle, or a parallel payment vehicle. The POS terminal 110 may interact with the merchant system 120, and/or directly with the processing system 130 to execute electronic payment transactions associated with the payment vehicle 106. The merchant system 120 may be a payment terminal (e.g., a "pin pad"), or, a data server, for example, displaying a merchant's e-commerce store. The user 105 may provide sensitive data associated with the payment vehicle 106 directly, such as at the POS terminal 110 at a retail location, or via, for example, remotely via the browser 115. The browser 115 may interact with the merchant system 120, and/or directly with the processing system 130 to in order to facilitate the execution of payment transactions associated with the payment vehicle 106. The browser 115 may be a client-side browser on a user computing device, but may also be a client-side app, or any other
type of client-side data processor. The browser 115 may also collect data associated with the payment vehicle 106 from the user 105 and transfer the data securely to the transaction network(s) 160 via an intermediary such as the processing system 130. The processing system 130, such as a payment processor, may be an intermediary in this system to ensure validity of a payment request associated with the payment vehicle 106.“.   Still Similar arguments apply to claims 8 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 8 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 3,  6 – 7, 10, 13 – 14, 17, 19 and 20 are also rejected under 35 U.S.C. 101.  Dependent claims 3,  6 – 7, 10, 13 – 14, 17, 19 and 20 further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3,  6 – 7, 10, 13 – 14, 17, 19 and 20 clearly further define the abstract idea as stated above. Furthermore, dependent claims 3,  6 – 7, 10, 13 – 14, 17, 19 and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1, 3,  6 – 8, 10, 13 – 15, 17, 19 and 20 are not seen to be statutory.

Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,  6 – 8, 10, 13 – 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Louis J. Krouse et al. (Pat. # US 6,097,834 – herein referred to as Krouse) and further in view of Bryan T. Bailey et al.  (Pub. # US 2014/0207683 A1 – herein referred to as Bailey) and further in view of Meredith Altenhofen et al. (Pub. # US 2018/0322489 A1 – herein referred to as Altenhofen).

Re: Claim 1, Krouse discloses a method for executing an electronic transaction by a parallel transaction system, comprising:
receiving, at a point of sale (POS) terminal associated with the  parallel transaction system, an electronic transaction request of a payment vehicle, wherein the payment vehicle is at least one of:
a merchant-issued payment card, a contactless payment device, or a digital payment application (Krouse, col. 4, lines 8 – 11 –  An electronic financial transaction request is then generated in response to the transaction data and the computer­ readable assented-to record, which request is for being used by an electronic financial transaction system to execute the electronic financial transaction.); (Krouse, col. 17, lines 10 – 30 –  Once the user/customer indicates that the billing information displayed on the display 206 is correct, the generator 224 causes the display 206 to request that the user/customer indicate to the system 200 via the user interface 206 how the user/customer wishes to make payment based upon the displayed billing information. Interface 206 may comprise a conventional point of sale debit card reading/transaction mechanism (not shown) to permit the user/customer to accomplish this. The information obtained from reading the customer's debit card and provision of the customer's PIN via the interface 206 may then be utilized by the generator 224, together with the aforesaid billing information, to generate an ACH EFT request to transfer funds from the customer's bank account (indicated via the debit card information) to the bill payee's bank account, to pay the customer's bill as indicated on the billing document 400. This request is transmitted from the generator 224 to the ACH/EFT system via the interface 226, and a copy of said request is stored in the archive 228 in association with the other billing information and scanned image obtained from the document 400 by the system 200.);
 determining, utilizing at least the POS terminal, a type of the payment vehicle, the type of the payment vehicle being at least one of an open loop type, a closed loop type, or a parallel type (Krouse, col. 17, lines 50 – 55 –  System 200 may also be modified such that interface 206 comprises conventional means (not shown) for permitting the user/customer to make payment via  check (or  other negotiable instrument), credit card, and/or cash tendered to the operator of the interface 206.).
However, Krouse does not expressly disclose:  
executing, utilizing a payment terminal connected to the POS terminal and responsive to determining that the type of the payment vehicle is of the parallel type, a parallel transaction, wherein the parallel transaction utilizes a combination of open-loop funds and closed loop funds, wherein the open loop funds correspond to a line of credit associated with a credit card account.
In a similar field of endeavor, Bailey discloses:
executing, utilizing a payment terminal connected to the POS terminal and responsive to determining that the type of the payment vehicle is of the parallel type, a parallel transaction, wherein the parallel transaction utilizes a combination of open-loop funds and closed loop funds, wherein the open loop funds correspond to a line of credit associated with a credit card account (Bailey, [0006], [0017], [0021] - In accordance with another embodiment, a payment processing system comprises a combination payment card, wherein the combination payment card has an assigned card number that is associated with both a closed-loop account and an open-loop account, wherein the closed-loop account associated with the assigned card number is affiliated with a closed-loop merchant and the open-loop account associated with the assigned card number is affiliated with a sponsoring network. The payment processing system also comprises a payment processor, wherein the payment processor is one of an acquirer and an issuer. The payment processor is configured to receive transaction information comprising an authorization request, a payment card account number, and a merchant identifier and determine whether the payment card account number identifies the combination payment card. When the payment card account number identifies the com­ bination payment card, it is determined, based on the merchant identifier, whether the transaction information is associated with the closed-loop merchant. When the received transaction information is associated with the closed-loop merchant, it is determined whether the closed-loop account has sufficient funds. When the closed-loop account has sufficient funds, an authorization of sale is caused to be transmitted. When the received transaction information is not from the closed-loop merchant, it is determined whether the open­ loop account has sufficient funds. When the open-loop account has sufficient funds, an authorization of sale is caused to be transmitted. When the payment card account number is not associated with the combination payment card, it is determined whether a payment card account identified by the payment card account number has sufficient funds.).
Therefore, in light of the teachings of Bailey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Krouse, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a method and system for a cardholder can use the combination payment card for payment at a variety of merchant types.
However, Krouse in view of  Bailey does not expressly disclose:  
completing, based on the executing and via a payment processing system associated with the parallel transaction system, the electronic transaction request, wherein the completing the electronic transaction request comprises executing, by the parallel transaction system, an open-loop transaction and a closed-loop transaction in a predetermined order, wherein the predetermined order is based on a user preference and wherein the user preference designates a priority to utilize all of the closed-loop funds prior to utilizing any of the open-loop funds.
In a similar field of endeavor, Altenhofen discloses:
completing, based on the executing and via a payment processing system associated with the parallel transaction system, the electronic transaction request, wherein the completing the electronic transaction request comprises executing, by the parallel transaction system, an open-loop transaction and a closed-loop transaction in a predetermined order, wherein the predetermined order is based on a user preference and wherein the user preference designates a priority to utilize all of the closed-loop funds prior to utilizing any of the open-loop funds (Altenhofen, [0079] - In another example, a hybrid transaction may be generated for an otherwise closed loop transaction where the closed loop account has insufficient funds. In this example, the remaining dosed loop funds may be utilized first (e.g., $6 of a $9 transit fare), with the balance being taken from open loop funds (e.g., the remaining $3 of the  transit fare). In the latter example, the authorization request message may not include flags indicating both dosed and open loop transactions. Instead, the authorization request message may include a flag indicating a closed loop transaction, and upon identification of the closed loop authorizing entity and account, a determination may be made that insufficient funds are available in the closed loop account. The hybrid trans­ action identification module 615 may label the transaction as a hybrid transaction.).
Therefore, in light of the teachings of Altenhofen, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Krouse in view of  Bailey, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by allow users to reduce the number of membership cards needed to be carried and can  processing joint restricted and unrestricted transactions can be done.

Re: Claim 3, Krouse discloses the method of claim 1, further comprising 
determining an available amount of the open-loop funds and an available amount of the closed-loop funds associated with the payment vehicle (Krouse, col. 9, lines 34 – 39 – The generator 38 then commands the printer 36 to print out a transaction receipt reciting the amount of the  negotiable instrument tendered in payment in the transaction, the payee of the instrument, and the information contained in the MICR line of the negotiable instrument.).

Re: Claim 6, Krouse discloses the method of claim 1, further comprising: 
displaying, on a display screen of the POS terminal a graphical user interface to request a user preference for using the open-loop funds and the closed-loop funds (Krouse, col. 12, lines 27 – 36 – Terminal 202 comprises a user interface/display device 206 and an optical scanner 208. Device 206 preferably comprised a conventional graphical user interface and system control means or other type of human input/output, control  and display means for permitting a human operator (not shown) to monitor and control operation of various of the functional components of the system 200 in the manner described more fully below. Scanner 208  the preferably comprises a conventional scanner device that is substantially identical to scanner 34 of system 10.); (Krouse, col. 8, lines 13 – 25 – Generator 38 utilizes the numeric transaction data, payee and payment amount data, transaction date and time data and terminal identification number to generate, for each point of sale financial transaction processed by the terminal, a unique respective record of the transaction for being assented to by the party tendering the negotiable instrument document being processed by the terminal. For each such transaction, the generator 38 causes the unique respective record generated by the generator 38 to be printed out by printer 36 (which comprises, e.g., a conventional laser printer) as a respective hard copy transaction record. An example of one such hard copy transaction record 70 is shown in FIG. 4.); and 
receiving, at the graphical user interface the user preference selected by a user for the using open loop-funds and the closed-loop funds (Krouse, col. 8, lines 26 – 43 –  As shown in FIG. 4, each transaction record 70 generated by the generator 38 includes an authorization contract portion 80 which contains language approved by the National Automated Clearing House Association for the party tendering the negotiable instrument being processed in the transaction to give approval to conversion of the payment being made by the negotiable instrument to an equivalent EFT transaction. The language contained in portion 80 also authorizes the party processing the transaction (e.g., the merchant, retailer, or  third  party  transaction agent at the point of the sale) to convert the EFT transaction to an equivalent paper draft transaction in the event that the EFT transaction cannot be completed (e.g., due to insufficient funds for carrying out the EFT transaction or because the financial institution upon which the negotiable instrument 110 is drawn cannot process EFT requests), and to charge the tendering party's account in the event of such insufficient funds.).

Re: Claim 7, Krouse discloses the method of claim 1, further comprising: 
displaying, on a display screen of the POS terminal, a graphical user interface to request a user preference for using the open-loop funds or the closed-loop funds after completing the electronic transaction (Krouse, col. 14, lines 26 – 36 – Preferably, the respective formats of these respective reference billing documents are characteristic of billing documents that are expected to be submitted by customers for processing via terminal(s) 202. Preferably, the reference recognition characterizations are generated by a reference characterization generator station (not shown) which comprises elements 208 and 204 and a graphical user interface input/output device (not shown) for permitting a user to process reference billing documents to generate respective sets of reference recognition characteristics therefrom, and to command these sets of reference recognition characteristics to be stored in the archive 228.); and 
modifying, parallel transaction system, the electronic transaction based on the user preference (Krouse, col. 14, lines 44 – 63 –  The user also determines empirically and inputs (or receives from the party generating the billing documents) the name, EFT payment account, and bank routing number of payee associated with each of the reference billing documents, and the length and parsing form (e.g., OCR font, customer billing account number and payment amount field information (i.e., position, length, and field offset information), etc.) of the respective OCR lines of each of the reference billing documents, which data is also stored  in the  archive 228 in association of the  reference recognition characteristics of the respective reference billing documents. If the OCR line of a particular type of reference billing document may change from one such billing document to another, this is also input by the user interface and stored in the archive 228 in association with the respective reference characterization for the respective billing document. Optionally, check digit information may also be stored in the archive 228 in association with the reference characterizations in order to permit analysis of same to be accomplished.).

With respect to Claims 8, 10, 13 – 15, 17, 19 and 20, they are system and apparatus claims which repeat the same limitations of claims 1, 3,  6 and 7, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Louis J. Krouse et al. (Pat. # US 6,097,834) in view of Bryan T. Bailey et al.  (Pub. # US 2014/0207683 A1) disclose the structural elements that constitute the method of claims 1, 3, 6 and 7, it is respectfully submitted that they perform the underlying process steps, as well.  As such, the limitations of claims 8, 10, 13 – 15, 17, 19 and 20 are rejected for the same reasons given above for claims 1. 3, 6 and 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696